CIVIL PROCEDURE
Each party who takes testimony of a witness or of another party by deposition shall bear all expense incident thereto, including the cost of transcription and shall furnish to the adverse party or parties, free of charge, at least one copy of the transcribed deposition irrespective of the number of adverse parties.  The Attorney General is in receipt of your request for an opinion wherein you, in effect, ask the following question: Do the provisions of 12 Ohio St. 449 [12-449] (1971) require that each party who takes testimony of a witness by deposition to furnish a free copy of the transcribed deposition to each of the adverse parties if there is more than one? Initially, it should be noted that 12 Ohio St. 449 [12-449] (1971) was amended in 1973, and now provides as follows: "Each party who takes testimony of a witness or of another party by deposition shall bear all expense incident thereto, including the cost of transcription, and shall furnish to the adverse party or parties, free of charge, at least one copy of the transcribed deposition so taken. The cost of transcription, when supported by court reporter's verified statement, the sheriff's fee for serving notice to take deposition and fees of witnesses shall each constitute an item of cost to be taxed in the case in the manner generally provided by law, unless the court, upon timely motion of a party to retax costs, finds the deposition so taxed was unauthorized by statute and unnecessary for protection of the party's interest. In no case shall transcription cost be taxed at a higher per-page rate than that which is now or may be hereafter prescribed by law for appellate transcripts." It is clear that the above statute as it relates to the furnishing of free copies to an adverse party or parties, is doubtful and am biguous and is open to more than one construction. However, it should be presumed that the Legislature intends the most reasonable and beneficial construction of its enactments and, when as here, the language is obscure or not explicitly expressed, a construction should be fashioned to avoid inconvenience, hardship or public injury. Since the language ". . . shall furnish to the adverse party or parties, free of charge, at least one copy of the transcribed deposition so taken", does not specifically provide that each party who takes testimony by deposition shall furnish at least one copy to each adverse party or parties, the language must be read consistent with logic and reason. A different construction not clearly indicated by the statute could produce a cumbersome and negative effect on a party with legitimate rights involving numerous parties. The Attorney General, therefore, adopts that construction that would avoid such results.  It is, therefore, the opinion of the Attorney General that your request for an opinion be answered as follows: Each party who takes testimony of a witness or of another party by deposition shall bear all expense incident thereto, including the cost of transcription and shall furnish to the adverse party or parties, free of charge, at least one copy of the transcribed deposition irrespective of the number of adverse parties.  (NATHAN J. GIGGER) (ksg)